Caljeioon, J.,
delivered the opinion of the court.
There is nothing in the evidence of any negligence in the operation of the gate beams, as in Feeney v. Railroad Co., 116 N. Y., 375 (22 N. E. Rep., 402; 5 L. R. A., 544). The showing of plaintiff is that she was struck by the beam in its descent as she was walking out in broad daylight, and her witness testifies that any person would see it, walking as the average person would. This is not a case of injury by railroad rolling stock, where negligence is presumed, and the damage here might well consist with proper care on the part of the operators of the gate.

Affirmed.